Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/28/2022 has been entered. Claims 1-15 are pending and are under examination.

Claim Objection/Rejection Withdrawn
The objection to claim 1 is withdrawn in view of the amendment to claim 1.
The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn. Applicants argument is found persuasive.
The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn. Applicants argument is found persuasive.

Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,299,520 (‘520)  also U.S.  application number 16651160. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘520 claims disclose:.
An isolated nucleic acid molecule comprising a nucleic acid sequence optimized for expression in Lactobacillus e.g. by use of a pgm promoter from Lactobacillus, wherein the nucleic acid sequence encodes a polypeptide comprising a bacterial signal sequence (SEQ ID NO: 14 of the ‘520 claims comprises the bacterial secretion  signal sequence SEQ ID NO: 3 of the instant claims), C. difficile SlpA variable domain, and a Lactobacillus SlpA cell wall domain having at least 85% identity to SEQ ID NO: 2 (SEQ ID NO: 14 of the ‘520 claims comprises SEQ ID NO: 2).
Thus, the  isolated nucleic acid molecule of the ‘520 claims comprises a nucleic acid sequence optimized for expression in Lactobacillus by virtue of presence of the Lactobacillus pgm promoter  and/or by virtue of the Lactobacillus SlpA cell wall binding domain.
Claim 3: the SlpA variable domain SEQ ID NO: 15 of the ‘520 encoded by the nucleic acid has at least 85% identity to the amino acid sequence SEQ ID NO:  1.
Claim 4: the SlpA cell wall binding domain is a Lactobacillus acidophilus or casei SlpA cell wall binding domain.
Claim 5: The SlpA cell wall binding domain encoded by the nucleic acid sequence has the amino acid sequence SEQ ID NO: 2 - SEQ ID NO: 14 of the ‘520 claims comprises SEQ ID NO: 2.
Claim 6: the bacterial secretion signal is a Lactobacillus secretion signal
Claim 7: the bacteria secretion signal encoded by the nucleic acid sequence has the amino acid sequence SEQ ID NO: 3 – SEQ ID NO: 14 of the ‘520 claims comprises SEQ ID NO: 3.
Claim 8: the isolated nucleic acid sequence SEQ ID NO: 18 of the ‘520 claims encodes SEQ ID NO: 4.
Response to Applicant’s Argument
Applicant’s argue that the current claims require a bacterial secretion signal while the claims of the reference patent do not specify a secretion signal sequence.
Applicant’s argument has been carefully considered  but is not found persuasive. As set forth in the rejection above the nucleic acid sequence encoding  SEQ ID NO: 14 of the ‘520 Patent claim 1 encodes  the bacterial secretion  signal sequence SEQ ID NO: 3 of the instant claim 7. See sequence alignment below:

    PNG
    media_image1.png
    171
    642
    media_image1.png
    Greyscale


Residues 1-31 of SEQ ID NO: 14 of the  is 100% identical to SEQ ID NO: 3.

Allowable Subject Matter
Claims 2  and  9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Status of the Claims
Claims 1 and 3-8 are rejected. Claim 2 and 9-15 are objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645